Citation Nr: 0813597	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  93-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for peptic ulcer disease with chronic 
gastrointestinal disorder prior to January 24, 1999.  

2.  Entitlement to an evaluation in excess of 60 percent for 
peptic ulcer disease with chronic gastrointestinal disorder 
from January 24, 1999.  

3.  Entitlement to an effective date earlier than January 24, 
1999 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of transurethral resection of the prostate (TURP), 
including loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from September 1968 
to May 1970.  

 These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from June 1996, March 1998, and 
February 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

By way of procedural history, in a June 1995 decision, the 
Board, inter alia, granted the veteran service connection for 
peptic ulcer disease.  The decision was implemented by the 
RO's rating decision of September 1995, in which the RO 
characterized the veteran's service-connected disability as 
"peptic ulcer disease, chronic gastrointestinal disorder" 
(hereinafter PUD) and assigned a 10 percent evaluation 
effective January 29, 1991.  In June 1996, the RO increased 
the evaluation for PUD from 10 to 20 percent, effective 
January 29, 1991.  The veteran appealed the RO's decisions.  
In January 1998, the Board remanded the veteran's claim on 
appeal to clarify a matter regarding representation of the 
veteran before VA.  In March 1998, while the appeal was in 
remand status, the RO denied the veteran's claim to benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
transurethral resection of the prostate (TURP) procedure, 
including loss of use of a creative organ.  The veteran 
appealed the RO's March 1998 denial of his claim.  

In January 1999, the Board denied the veteran's claim for a 
higher rating for PUD.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2000, the veteran's representative 
and VA General Counsel filed a joint motion to vacate, in 
part, the Board's January 1999 decision.  In an August 2000 
order, the Court granted the joint motion and vacated that 
part of the Board's decision that denied a higher rating for 
PUD, and remanded the case to the Board for further action.  
Thereafter, in August 2001, the Board remanded the case for 
additional development.  

Subsequently, by rating action in August 2002, the RO 
increased the evaluation for service-connected PUD to 30 
percent, effective January 29, 1991, and to 60 percent, 
effective January 24, 1999.  (Because this increase did not 
constitute a full grant of the benefit sought, the issue 
remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).).  The veteran's appeal was returned to the Board, 
which in February 2003 denied an evaluation in excess of 30 
percent for PUD for the period from January 29, 1991 to 
January 24, 1999, and also denied an evaluation in excess of 
60 percent for PUD from January 24, 1999.

Thereafter, the veteran appealed the Board's February 2003 to 
the Court.  Also that same month, the RO granted the veteran 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The award of TDIU was made effective 
January 24, 1999.  The appellant appealed the January 24, 
1999, effective date.  

In December 2003, the veteran's representative and VA General 
Counsel filed a joint motion to vacate that part of the 
Board's February 2003 decision that denied higher evaluations 
for PUD.  By an Order dated in January 2004, the Court 
granted the motion, vacated the Board's February 2003 
decision that denied an evaluation in excess of 30 percent 
for PUD for the period from January 29, 1991 to January 24, 
1999, and an evaluation in excess of 60 percent for PUD from 
January 24, 1999, and remanded the matter to the Board for 
re-adjudication.  

In August 2004, the Board issued separate remands for the 
veteran's claims for a higher evaluation for PUD and also for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of TURP including loss of use of creative organ 
(now in appellate status).  Following further development of 
the record regarding both issues, the agency of original 
jurisdiction (AOJ) continued its denial of the veteran's 
claims and returned these matters to the Board.  In a 
February 2006 decision, the Board denied an evaluation in 
excess of 30 percent for PUD from January 29, 1991 to January 
24, 1999; denied an evaluation in excess of 60 percent for 
PUD from January 24, 1999; and also denied an effective date 
earlier than January 24, 1999 for the grant of a TDIU.  In a 
separate February 2006 decision, the Board denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of TURP, including loss of 
use of a creative organ.  

Thereafter, the veteran appealed both February 2006 decisions 
of the Board to the Court.  In October 2007, a representative 
of the veteran and VA's General Counsel filed a joint motion 
to vacate and remand the two February 2006 Board decisions.  
By an Order dated in November 2007, the Court granted the 
motion, vacated the Board's February 2006 decisions and 
remanded the matters to the Board for re-adjudication.  

In February 2008, a VA Form 21-22a (Appointment of Individual 
as Claimant's Representative) was received by the Board in 
which the veteran granted a sole power-of-attorney to Robert 
V. Chisholm.  In February 2008, the Board contacted the 
veteran's representative by letter and notified him of the 
right to submit additional argument and/or evidence within 90 
days concerning the remanded issues on appeal.  Later that 
same month, the veteran's representative submitted to the 
Board a letter in which he noted, in particular, that the 
veteran was requesting a videoconference hearing before a 
member of the Board.  The representative requested that the 
videoconference hearing be scheduled and that he be notified 
of the date of the hearing.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request in February 2008, the veteran must be provided an 
opportunity to present testimony during a videoconference 
hearing.  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The RO should notify the 
veteran and his attorney of the date and 
time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2007).  The 
veteran and his attorney should be given 
opportunity to review the file, if they 
so desire, and prepare for the hearing.  
The file should thereafter be returned to 
the Board in advance of the hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


